Case 19-34054-sgj11 Doc 772 Filed 06/23/20                 Entered 06/23/20 16:57:19            Page 1 of 3




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
Maxim B. Litvak (TX Bar No. 24002482)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

                                                             §
In re:                                                       § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,1                          § Case No. 19-34054-sgj11
                                                             §
                                 Debtor.                     §

                                        NOTICE OF HEARING

TO:      (a) the Office of the United States Trustee; (b) the Office of the United States Attorney
         for the Northern District of Texas; (c) counsel to the Committee; (d) the Debtor’s
         principal secured parties; and (e) parties requesting notice pursuant to Bankruptcy Rule
         2002.




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


NOTICE OF HEARING                                                                                PAGE 1 OF 3
Case 19-34054-sgj11 Doc 772 Filed 06/23/20       Entered 06/23/20 16:57:19      Page 2 of 3




       PLEASE TAKE NOTICE that a hearing to consider the relief sought in the Objection to

Proof of Claim of Acis Capital Management L.P. and Acis Capital Management GP, LLC [Dkt.

No. 771] will be held on August 6, 2020 at 9:30 a.m. (Central Time) before The Honorable

Stacey G. C. Jernigan, United States Bankruptcy Judge, at the United States Bankruptcy Court

for the Northern District of Texas (Dallas Division), Earle Cabell Federal Building, 1100

Commerce Street, 14th Floor, Courtroom no. 1, Dallas, TX 75242-1496.

                        [Remainder of Page Intentionally Left Blank]




NOTICE OF HEARING                                                                PAGE 2 OF 3
Case 19-34054-sgj11 Doc 772 Filed 06/23/20   Entered 06/23/20 16:57:19    Page 3 of 3




Dated: June 23, 2020.               PACHULSKI STANG ZIEHL & JONES LLP


                                    Jeffrey N. Pomerantz (CA Bar No. 143717)
                                    (admitted pro hac vice)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    (admitted pro hac vice)
                                    Maxim B. Litvak (TX Bar No. 24002482)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    (admitted pro hac vice)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    E-mail:    jpomerantz@pszjlaw.com
                                               ikharasch@pcszjlaw.com
                                               mlitvak@pszjlaw.com
                                               gdemo@pszjlaw.com

                                    -and-

                                    HAYWARD & ASSOCIATES PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel for the Debtor and
                                   Debtor-in-Possession




NOTICE OF HEARING                                                              PAGE 3 OF 3
